Citation Nr: 1016618	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a skin disorder of the 
back and shoulders to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the RO.  

The Board notes that the veteran was previously represented 
by the Vietnam Veterans of America (as reflected in an August 
2006 VA Form 21-22).  In September 2007, the Veteran 
submitted a VA Form 21-22, Appointment of Service 
Organization as Claimant's Representative, naming the 
Disabled American Veterans as his representative.  The Board 
recognizes this change in representation.  



FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the issue herein decided have been accomplished.  

2.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam Era.  

3.  The Veteran is not shown to have manifested complaints or 
finding of a skin disorder of the back and shoulders in 
service or for many years thereafter.  

4.  The Veteran has not presented credible assertions that to 
establish a continuity of symptomatology of skin 
manifestations since his period or active service.  

5.  The currently demonstrated tinea versicolor and pruritus 
of the back and shoulders are not shown to be due to the 
presumed exposure to Agent Orange during service in the 
Republic of Vietnam or otherwise to be linked to another 
documented event or incident of his active service.  



CONCLUSION OF LAW

The Veteran's skin disability manifested by tinea versicolor 
and pruritus of the back and shoulders is not due to disease 
or injury that was incurred in or aggravated by active 
service; nor is it due to presumed herbicide exposure in the 
Republic of Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.309(a) 
3.310(a), (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, in an December 2005 letter, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  In a 
March 2006 letter, the RO advised the Veteran of how 
disability ratings and effective dates are assigned.  

The case was thereafter readjudicated in a May 2007 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service VA treatment records, statements from the 
Veteran's representative, and the Veteran's own statements.  

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was an 
active participant in the claims process and he responded to 
VA's requests for information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

The law provides that for veterans who served in the  
Republic of Vietnam during the period beginning on November 
20, 1967 to October 13, 1968, and from July 6, 1969 to 
December 22, 1969, service connection may be  presumed for 
certain diseases enumerated by statute and  regulations that 
become manifest within a particular period, if any such 
period is prescribed.  

The specified diseases are: chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's  
sarcoma, or mesothelioma), chronic lymphocytic leukemia,  
multiple myeloma, prostate cancer, acute and subacute  
peripheral neuropathy, AL amyloidosis, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346  
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Proof of direct service connection between exposure and 
disease entails showing that exposure during service actually 
caused the malady which develops years later.  Actual 
causation carries a very difficult burden of proof.  See 
Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam Era.  He asserts that his skin 
disorder of the back and shoulders is due to the exposure to 
Agent Orange while on active duty.  

As mentioned, 38 C.F.R. § 3.309(e) lists certain diseases for 
which service connection may be presumed as due to the 
exposure to herbicide agents.  However, neither tinea 
versicolor nor pruritus is included in the list.  

Consequently, service connection for a skin disorder of the 
back and shoulders, may not be granted on a presumptive 
basis.  See 38 C.F.R. § 3.309(e).  

Since service connection may not be allowed on a presumptive 
basis, the Veteran may show that the skin disorder of the 
back and shoulders was incurred in service on a direct basis 
or due to documented herbicide or Agent Orange exposure in 
service.  

The Veteran's service treatment record does not show any 
treatment for or diagnosis of a skin disorder of the back and 
shoulders.  

There also is no medical opinion linking the claimed skin 
disorder of the back and shoulders to herbicide exposure or 
another event or incident of the Veteran's active service.  
The Veteran in this regard has not presented competent 
evidence to establish a continuity of treatment since service 
in his case.  

In fact, the skin disorder of the back and shoulders is shown 
to have initially been manifested many years after the 
Veteran's active duty.  The November 2005 VA treatment 
records first indicate a diagnosis of tinea versicolor of the 
back and shoulders as well as a diagnosis of pruritus of the 
upper back.  Moreover, in a February 2007 VA treatment 
record, the treating physician noted that pruritus might be 
due to cocaine use.  

To the extent that the Veteran asserts that his skin disorder 
of the back and shoulders is related to exposure to Agent 
Orange in service, he is not shown to have the requisite 
expertise to render such a medical opinion.  Hence, his lay 
statements alone are not sufficient to support a claim of 
service connection.  See Espiritu, supra.  

Although the Veteran was not afforded a VA examination to 
specifically ascertain whether he had skin disorder of the 
back and shoulders due to his active military service, such 
an examination is not required to decide this appeal.  

The Board finds in this regard that the Veteran has not 
presented any lay assertions to establish or even suggest his 
having a continuity of skin manifestations or symptoms since 
service.  

In the absence of such evidence linking his current skin 
disorder to service, any medical opinion obtained at this 
time would involve speculation.  

Hence, without more from the Veteran, there is no reasonable 
possibility that the findings or opinion from a VA 
examination would aid in substantiating the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the claim of service connection for a skin 
disorder of the back and shoulders, including as secondary to 
exposure to herbicides, must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for skin disorder of the back and 
shoulders, including as due to herbicide exposure is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


